EXHIBIT 10.11
Pet DRx Corporation Annual Incentive Plan
Summary of Material Terms
The Board of Directors (the “Board”) of Pet DRx (the “Company”) established the
Pet DRx Annual Incentive Plan (the “Plan”). The Plan has been designed to serve
as an incentive for selected employees of the Company to improve corporate
performance by providing each participating employee with an opportunity to
receive a cash bonus payment based upon the attainment of certain performance
criteria, and thus motivating such employees to stimulate the Company’s overall
growth and success.
Eligible Employees; Participation in the Plan. Present and future senior
executive officers and bonus eligible corporate associates of the Company and
its subsidiaries are eligible to participate in the Plan. The Board of Directors
(the “Board”) will designate employees as participants in the Plan and will also
establish each participant’s target bonus percentage under the Plan.
Annual Incentive Awards. Annual incentive awards will be expressed as a
percentage of a participant’s base salary. A participant may earn more or less
than the target annual incentive award, depending on Company performance.
Performance Goals. Each year, the Board will establish the performance targets
for the relevant year. The Board currently expects that the performance targets
under the Plan will be based on the achievement of certain EBITDA (earnings
before interest, taxes, depreciation and amortization) levels. The Board will
establish threshold and target EBITDA levels for each year. If the target EBITDA
level is achieved, each participant will be entitled to receive his or her
target annual incentive amount and if the threshold level is not achieved, no
bonuses will be paid under the Plan (unless the Board, in its sole discretion,
determines otherwise). If the target EBITDA level is exceeded, each participant
will be entitled to receive an annual incentive award in excess of the target
award. Achievement of performance between the threshold and target levels and
above the target level will result in a bonus payment that is calculated based
on the actual level of EBITDA achieved. The Board retains the discretion to base
annual incentive awards under the Plan on performance metrics other than EBITDA.
Payment of Annual Incentive Awards; Other Terms and Conditions. Annual incentive
awards will be paid in cash as soon as practicable after the Board determines
whether the applicable performance goals have been met and following the
completion of audited financial statements for the calendar year to which the
award relates. The Board will determine the terms and conditions of each annual
incentive award granted under the Plan.

 